PER CURIAM: *
Milton Armstead, a nonprisoner, moved in the district court for leave to proceed in forma pauperis (IFP) on his complaint seeking reparation and wages that were unpaid to his enslaved ancestors. The district court found no error in the magistrate judge’s determination that Armstead had sufficient monthly income after paying expenses, as listed in his motion, to pay the court’s filing fee.
Armstead now moves in this court for leave to proceed IFP on appeal from that decision. To proceed IFP on appeal, a movant must demonstrate that he is a pauper and that he will raise nonfrivolous issues on appeal. Carson v. Polley, 689 F.2d 562, 586 (5th Cir.1982). Armstead has not demonstrated that he has a non-frivolous argument for appeal that the district court abused its discretion in denying his IFP motion. See Howard v. King, 707 F.2d 215, 220 (5th Cir.1983). Accordingly, his motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED as frivolous. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.